Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the after-final amendment, which is not entered for the reasons provided below and on the PTO-303.  

Priority
A certified English translation of the foreign application has been submitted and receives benefit of the foreign priority under 35 U.S.C. 119(a)-(d).
Claim Objections
The objection of claim 16 because the term “and” or “or” is required between the variables “Z1, Z5”, would be withdrawn based on the amendments. 

Claim Rejections
Claim 16 is rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claim 16, directed to the nonelected species, is withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. To overcome the rejection, Applicant may limit claim 1 to formula (I). 
	Applicant amended claim 11 and changed the dependency of claim 13 to claim 17. Therefore, the rejection would be overcome for claims 11 and 13. However, claim 16 has not been amended to overcome the rejection. Therefore, the rejection would be maintained for claim 16.
Claim Rejections - 35 USC § 102
The rejection of claims 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by AURORA FINE CHEMICALS (Registry # 2126984-49-2, available in STN withdrawn based on the foreign priority document submitted. 
The rejection of claims 11, 13, 16 and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO 2019206203, CN 2018-10391658 (filing date of April 27, 2018)) would be withdrawn based on the foreign priority document submitted. 


Claim Rejections - 35 USC § 103
Claims 13, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler et al. (US 6162819).
The present application claims compounds of formula (I), wherein X=O, m= 1, Y= C, R1= methyl substituted with phenyl, R2= 2,5-subsituted furanyl, R3= NH-phenyl and n=0.
The reference teaches compounds of formula (I), wherein X=O, m= 1, Y= C, R1= methyl substituted with phenyl, R2= 2,4-subsituted furanyl, R3= NH-phenyl and n=0:

    PNG
    media_image1.png
    50
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    301
    media_image2.png
    Greyscale
  , see column 28, Example 21. On page 62 of the present specification, alkyl groups can be substituted by a phenyl group.  The compositions are taught in column 36, claim 7. 
In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 	
Therefore, said claims are anticipated by Schindler et al. 
	Applicant traverses the above rejection by stating, “It can be clearly seen that in the compound cited by the Examiner the parts corresponding to R1 and R2 are significantly different from those in claim 17 of the present application.”
	This is not persuasive. 
As noted by Applicant, “[R]egarding R1: in the specific compound of Schindler et al. (US 6162819), the part corresponding to R1 is benzyl group (C6H5CH2-); however, in Formula I of claim 17, R1 is selected from H or methyl (CH3-)”. Applicant is correct that R1 is a benzyl group and the present application claims a methyl. However, the specification, on page 62, paragraph 0046, discloses any of the above groups may be optionally substituted. Thus, the methyl group may be substituted by an aryl, i.e. phenyl. If Applicant intended an unsubstituted methyl, the claim may be amended to indicate so.
Again as noted by Applicant, “[R]egarding R2: in the specific compound of Schindler et al. (US 6162819), the part corresponding to R2 is 

    PNG
    media_image3.png
    70
    451
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    632
    media_image4.png
    Greyscale
”
Here again, Applicant is correct the present claims define Z as S or NH for this 
    PNG
    media_image5.png
    63
    57
    media_image5.png
    Greyscale
 formula, which provides the 2,5-substitution pattern. However, the present claims also define this formula 
    PNG
    media_image6.png
    72
    61
    media_image6.png
    Greyscale
, wherein Z is O, which has the 2,4-substitution. As noted above in the rejection, these compounds are positional isomers. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made", In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)". Analogs differing only in the position of a single moiety are well known to be prima facie obvious in the law, as cited above, and require no secondary teaching. 
Applicant states, “[T]he other groups (formula 1,… being of greater difference.”  Amere recitation stating the groups are different is not sufficient to overcome the rejection. Applicant may submit unexpected results via a declaration or cite the 
Thus, the rejection would be maintained. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624